
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1716
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the U.S. Troop Readiness,
		  Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
		  2007, to strike a requirement relating to forage producers.
	
	
		1.Contract waiverThe U.S. Troop Readiness, Veterans' Care,
			 Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law
			 110–28; 121 Stat. 112) is amended by striking section 9012.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
